Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 13 July 2021. Claim 1 has been amended. Claims 2-10 have been cancelled. Claims 11-29 have been added. Therefore, claims 1 and 11-29 are presently pending in this application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/770,014, filed on 20 April 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05 April 2021 and 25 February 2022 are compliant 37 CFR 1.97 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of "operating unit" having the generic placeholder of "unit" and the functional language of "configured to operate", as recited in line 2 of claim 1 and lines 2-3 of claim 20.
The limitation of "measurement unit" having the generic placeholder of "unit" and the functional language of "configured to measure", as recited in line 6 of claim 1 of lines 3-4 of claim 20.
The limitation of "plan storage unit" having the generic placeholder of "unit" and the functional language of "configured to store", as recited in line 8 of claim 1 and lines 4-5 of claim 20.
The limitation of "processing execution unit" having the generic placeholder of "unit" and the functional language of "configured to execute", as recited in line 13 of claim 1 and line 6 of claims 20.
The limitation of "warming unit" having the generic placeholder of "unit" and the functional language of "configured to warm", as recited in line 15 of claim 1 and line 7 of claim 20.
The limitation of "information display unit" having the generic placeholder of "unit" and the functional language of "configured to transmit", as recited in line 2 of claim 18 and line 2 of claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15, 17, 21-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 21, line 2 recites “vibrator configured to apply vibrations to another predetermined part of the body” and line 6 (claim 11) and lines 6-7 (claim 21) recites “vibrator to apply a vibration to the predetermined part of the body” and it is unclear if the vibrator is applying vibration to the “another predetermined part” or the “predetermined part”.
Regarding claims 17 and 27, line 2 recites the term “ideal” which is a relative term which renders the claim indefinite. The term “ideal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Line 5 recites the term “easily” which is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Regarding the term’s “ideal” and “easily”, as people vary in their ability to perceive external stimuli, it is unclear what the metes and bounds are for the terms.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 20-21 and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-9 of Mizoi (10,967,758 B2) and Alionte et al. (2006/0175877 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding instant application claim 11 and the broadening aspect of the instant application claims, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 2
Instant application claim 11
1. A posture condition correction unit comprising: an operating unit configured to operate to correct a body posture condition of a seated person seated in a conveyance seat; a measurement unit configured to measure a current value of an indicator for determining the body posture condition; a plan storage unit configured to store correction plans showing contents of correction of the body posture condition; a presentation unit configured to read a correction plan from the stored correction plans based on the current value from the plan storage unit and present the correction plan to the seated person seated in the conveyance seat; a processing execution unit configured to execute processing to correct the body posture condition by controlling the operating unit; and 
a vibrator configured to apply vibrations to a predetermined part of the body of the seated person, wherein the processing execution unit executes the processing to first activate the vibrator to apply the vibration to the predetermined part of the body, wherein the vibration is configured to relax the muscles of the seated person and then correct the body posture condition according to the contents of the correction shown by the read correction plan.
2. The posture condition correction unit according to claim 1, further comprising a warming unit configured to warm a predetermined part of the body of the seated person seated in the conveyance seat, wherein warming unit warms the predetermined part of the body of the seated person before the vibrator applies vibrations and before the processing execution unit executes the processing to correct the body posture condition.
1. A condition correction unit comprising: 
an operating unit configured to operate to correct a body condition of a seated person seated in a seat; a measurement unit configured to measure a current value of an indicator for determining the body condition; a plan storage unit configured to store correction plans showing contents of correction of the body condition; a processing execution unit configured to execute processing to correct the body condition by controlling the operating unit; and a warming unit configured to warm a predetermined part of the body of the seated person seated in the seat, wherein the processing execution unit executes the processing to correct the body condition according to the contents of the correction shown by the correction plans read from the plan storage unit, and wherein the processing execution unit controls the warming unit to warm the predetermined part of the body of the seated person before the processing execution unit executes the processing to correct the body condition.

11. The condition correction unit according to claim 1, further comprising a vibrator configured to apply vibrations to another predetermined part of the body of the seated person seated in the seat, wherein the processing execution unit controls the warming unit to warm the predetermined part of the body of the seated person before the processing execution unit controls the vibrator to apply a vibration to the predetermined part of the body of the seated person.


Thus, it is apparent, for the broadening aspect, that patent claim 2 includes features that are not in instant application claim 11, where patent claim 2 differs by reciting the underlined features.  
Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
	Since instant application claim 11 is anticipated by patent claim 2, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 11 is obvious over patent claim 2 with respect to the broadening aspect.
Regarding instant application claim 21, the following comparison between the patent claim and the instant application claim, see underlined features in the patent claim, show what elements have been excluded in the presentation of the instant application claim and the patent claim.  
Patent claim 6
Instant application claim 21
6. A posture condition correction unit comprising: 
an operating unit comprising a plurality of air bags that are bulged to press a seated person seated in a conveyance seat from a back side to correct a body posture condition of the seated person; 
a measurement unit configured to measure current values of indicators for determining the body posture condition; 
a plan storage unit configured to store correction plans showing contents of correction of the body posture condition; 
a presentation unit configured to read a correction plan from the stored correction plans based on the current values from the plan storage unit and present the correction plan to the seated person; 
a processing execution unit configured to execute processing to correct the body posture condition by controlling the operating unit; 
a determination unit configured to determine, from the current values, a curved condition of a spine as the body posture condition; 
bulging pressure sensors configured to measure respective bulging pressures of the plurality of air bags; and 
pressure sensors configured to measure pressure applied to the conveyance seat, each of the pressure sensors being attached to a front of each of the plurality of air bags, wherein: 
each of the plurality of air bags is bulged to a preset bulging pressure in a stage before the seated person is seated in the conveyance seat, 
the measurement unit measures, as the current values of the indicators: 
a current value of the bulging pressure of each of the plurality of air bags changed when the seated person is seated in the conveyance seat through the bulging pressure sensors; and 
a current value of the pressure changed when the seated person is seated in the conveyance seat through the pressure sensors, 
the determination unit determines the curved condition of the spine from the current value of the bulging pressure of each of the plurality of air bags and the current value of the pressure changed when the seated person is seated in the conveyance seat, and 
the processing execution unit executes the processing to first activate a vibrator to apply a vibration to a predetermined part of the body, wherein the vibration is configured to relax the muscles of the seated person and then correct the body posture condition according to the contents of the correction shown by the correction plan suitable for the curved condition of the spine determined by the determination unit.
20. A method for correcting a body condition of a seated person seated in a seat using a condition correction unit, 

wherein the condition correction unit comprises 
an operating unit configured to operate to correct a body condition of the seated person, 
a measurement unit configured to measure a current value of an indicator for determining the body condition, 

a plan storage unit configured to store correction plans showing contents of correction of the body condition, 

a processing execution unit configured to execute processing to correct the body condition by controlling the operating unit, and 
a warming unit configured to warm a predetermined part of the body of the seated person, the method comprising: 

reading, by the processing execution unit, a correction plan from the plan storage unit; executing, by the processing execution unit, the processing to correct the body condition according to the contents of the correction shown by the read correction plan; and controlling, by the processing execution unit, the warming unit to warm the predetermined part of the body of the seated person before executing the processing to correct the body condition.

21. The method according to claim 20, wherein the condition correction unit further comprises a vibrator configured to apply vibrations to another predetermined part of the body of the seated person seated in the seat, the method further comprising: controlling, by the processing execution unit, the warming unit to warm the predetermined part of the body of the seated person before controlling the vibrator to apply a vibration to the predetermined part of the body of the seated person.


Thus, it is apparent, that patent claim 6 includes features that are not in instant application claim 21, where patent claim 6 differs by reciting the underlined features.  
With regard to features present in instant application claim 21 that are not present in patent claim 6, patent claim 6 does not disclose a warming unit configured to warm a predetermined part of the body of the seated person seated in the seat.
	However, Alionte discloses that a similar vehicle seat 100 (see fig. 1) includes a warming unit (defined by air-permeable heating layer 290, thermoelectric device 300 and heater 320, see fig. 2) connected to a control module 330 which controls the warming unit 290/300/320 to pre-heat a predetermined part of the body of the seated person seated in the seat 100, see paras. [0095] and [0097]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified patent claim 6’s seat and control module with the addition of a warming unit, as taught by Alionte, to be able to improve the comfort of the user seated in the seat.
The modified patent claim 6 discloses everything as claimed wherein the processing execution unit controls the warming unit to warm the predetermined part of the body of the seated person before the processing execution unit executes the processing to correct the body condition (when the user opens the vehicle door the control module 330 controls the warming unit 290/300/320 to pre-heat the seat so that the seat is warmed to a desired temperature before the user is seated, see para. [0095] of Alionte; therefore, the modified patent claim 6 discloses the claimed function of having the processing execution unit control the warming unit to warm the predetermined part of the body before executing processing to correct the body condition of the user).
	Since instant application claim 21 is anticipated by patent claim 6, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 21 is obvious over patent claim 6 with respect to the broadening aspect.
A further mapping of the instant application claims dependent on instant application claim 21, as anticipated by and obvious over, the patent claims is as follows:
Instant application claim 27 reads on patent claim 8.
Instant application claim 28 reads on patent claim 9.
Instant application claim 29 reads on patent claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoi (WO 2014/084283 A1) in view of Alionte et al. (2006/0175877 A1).
Regarding claim 1, Mizoi discloses a condition correction unit (see fig. 29 and the abstract) comprising: an operating unit (defined by correction device 110, see fig. 29) configured to operate to correct a body condition of a seated person seated in a seat (defined by skeleton correction sheet YS, see fig. 29), see page 19 line 49 to page 20 line 4; a measurement unit (defined by pressure sensors 104, see fig. 30-31) configured to measure a current value of an indicator for determining the body condition, see page 22 lines 44-53; a plan storage unit (defined by memory unit 109b, see fig. 41) configured to store correction plans showing contents of correction of the body condition, see page 25 lines 44-48; a processing execution unit (defined by electronic control unit 109, see fig. 41) configured to execute processing to correct the body condition by controlling the operating unit, see page 25 lines 29-35; and wherein the processing execution unit 109 executes the processing to correct the body condition according to the contents of the correction shown by the correction plans read from the plan storage unit 109b, see page 25 lines 44-53.
Mizoi discloses everything as claimed including the seat YS, see fig. 29, but is silent with regard to a warming unit configured to warm a predetermined part of the body of the seated person seated in the seat.
	However, Alionte discloses that a similar vehicle seat 100 (see fig. 1) includes a warming unit (defined by air-permeable heating layer 290, thermoelectric device 300 and heater 320, see fig. 2) connected to a control module 330 which controls the warming unit 290/300/320 to pre-heat a predetermined part of the body of the seated person seated in the seat 100, see paras. [0095] and [0097]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizoi’s seat and control module with the addition of a warming unit, as taught by Alionte, to be able to improve the comfort of the user seated in the seat.
The modified Mizoi device discloses everything as claimed wherein the processing execution unit controls the warming unit to warm the predetermined part of the body of the seated person before the processing execution unit executes the processing to correct the body condition (when the user opens the vehicle door the control module 330 controls the warming unit 290/300/320 to pre-heat the seat so that the seat is warmed to a desired temperature before the user is seated, see para. [0095] of Alionte; therefore, the modified Mizoi device discloses the claimed function of having the processing execution unit control the warming unit to warm the predetermined part of the body before executing processing to correct the body condition of the user).
Regarding claim 17, the modified Mizoi device discloses that controlling modes to be performed by the processing execution unit includes an ideal correction mode (defined by attitude control mode, see fig. 46 of Mizoi) that is a mode to control the operating unit to correct a seated posture of the seated person to an ideal posture (the ideal correction mode corrects the user to have the user sit at an “ideal” posture, see page 27 lines 22-47 of Mizoi), and a comfortable correction mode (defined by posture control mode, see fig. 45 of Mizoi) that is a mode to control the operating unit to allow the seated person to easily keep a current seated posture for stabilizing the current seated posture of the seated person as it is (the comfortable correction mode corrects the users posture so that the user can maintain a desired seated posture, see page 27 lines 2-21 of Mizoi), and wherein one of the controlling modes is designatable (the user designates the mode to be used via an operation screen, see fig. 44 and page 26 lines 29-32 of Mizoi).
Regarding claim 20, the modified Mizoi device discloses everything as claimed including the operating unit, the measurement unit, the plan storage unit and the processing execution unit (as disclosed by Mizoi) and further discloses the warming unit (as taught by Alionte), as recited in the rejection of claim 1 above. 
The modified Mizoi device further discloses a method for correcting a body condition of the seated person seated in the seat using the condition correction unit (see the abstract of Mizoi), wherein the condition correction unit comprises the operating unit configured to operate to correct a body condition of the seated person (see fig. 29 of Mizoi), the measurement unit configured to measure the current value of the indicator for determining the body condition, see page 22 lines 44-53 of Mizoi; the plan storage unit configured to store correction plans showing contents of correction of the body condition, see page 25 lines 44-48 of Mizoi; the processing execution unit configured to execute processing to correct the body condition by controlling the operating unit, see page 25 lines 29-35 of Mizoi; and the warming unit configured to warm a predetermined part of the body of the seated person, see paras. [0095] and [0097] of Alionte; the method comprising: reading, by the processing execution unit, a correction plan from the plan storage unit, see page 25 lines 44-53 of Mizoi; executing, by the processing execution unit, the processing to correct the body condition according to the contents of the correction shown by the read correction plan, see page 25 lines 44-53 of Mizoi; and controlling, by the processing execution unit, the warming unit to warm the predetermined part of the body of the seated person before executing the processing to correct the body condition, see paras. [0095] and [0097] of Alionte.
Regarding claim 27, the modified Mizoi method discloses controlling modes to be performed by the processing execution unit includes an ideal correction mode that is a mode to control the operating unit to correct a seated posture of the seated person to an ideal posture, and a comfortable correction mode that is a mode to control the operating unit to allow the seated person to easily keep a current seated posture for stabilizing the current seated posture of the seated person as it is, and wherein one of the controlling modes is designatable, as recited in the rejection of claim 17 above.
Claims 11-13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoi, Alionte and Sleichter, III as applied to claims 1 and 20 above, and further in view of Kuno (8,410,379 B2).
Regarding claims 11-13, the modified Mizoi device discloses everything as claimed including the warming unit, as taught by Alionte, and processing execution unit, as disclosed by Mizoi, but is silent with regard to a vibrator configured to apply vibrations to another predetermined part of the body of the seated person seated in the seat.
However, Kuno teaches that a similar vehicle seat 1 (see fig. 1) includes vibrators K (see fig. 3) for applying vibration to another predetermined part of the body of the seated person seated in the seat 1, see col. 5 lines 9-17, the vibrators K being shown to be positioned above a warming unit (defined by heater J, see fig. 3), see fig. 3. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mizoi seat and processing execution unit with the addition of vibrators, as taught by Kuno, to be able to improve the comfort of the user, see col. 5 lines 9-17 of Kuno.
The modified Mizoi device discloses that the processing execution unit controls the warming unit to warm the predetermined part of the body of the seated person before the processing execution unit controls the vibrator to apply a vibration to the predetermined part of the body of the seated person (the warming unit 290/300/320 pre-heats the seat when the user opens the vehicle door, see para. [0095] of Alionte, such that the warming unit warms the predetermine part of the body before the vibrator applies vibration); the warming unit and the vibrator are provided in a seat back of the seat (see figs. 1-2 of Alionte and fig. 3 of Kuno), and wherein the warming unit is disposed below the vibrator in the seat (see fig. 3 of Kuno).
	Regarding claim 21, the modified Mizoi method discloses a vibrator configured to apply vibrations to another predetermined part of the body of the seated person seated in the seat, the method further comprising: controlling, by the processing execution unit, the warming unit to warm the predetermined part of the body of the seated person before controlling the vibrator to apply a vibration to the predetermined part of the body of the seated person, as recited in the rejection of claim 11 above.
Regarding claim 22, the modified Mizoi method discloses that the warming unit is disposed below the vibrator in the seat, as recited in the rejection of claim 12 above.
Regarding claim 23, the modified Mizoi method discloses that the warming unit and the vibrator are provided in a seat back of the seat, and wherein the warming unit is disposed below the vibrator in the seat, as recited in the rejection of claim 13 above.
Claims 11, 14-16, 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoi and Alionte as applied to claims 1 and 20 above, and further in view of Sleichter, III (6,053,880 A).
Regarding claim 11, the modified Mizoi device discloses everything as claimed including the warming unit, as taught by Alionte, and processing execution unit, as disclosed by Mizoi, but is silent with regard to a vibrator configured to apply vibrations to another predetermined part of the body of the seated person seated in the seat.
However, Sleichter, III teaches that a similar seat 15 (see fig. 1) includes vibrators 12 (see fig. 1) for applying vibration to another predetermined part of the body of the seated person seated in the seat 15, see col. 5 lines 38-49. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mizoi seat and processing execution unit with the addition of vibrators, as taught by Sleichter, III, to be able to provide a selective massage vibration to particular regions of a user's body, see the abstract of Sleichter, III.
The modified Mizoi device discloses that the processing execution unit controls the warming unit to warm the predetermined part of the body of the seated person before the processing execution unit controls the vibrator to apply a vibration to the predetermined part of the body of the seated person (the warming unit 290/300/320 pre-heats the seat when the user opens the vehicle door, see para. [0095] of Alionte, such that the warming unit warms the predetermine part of the body before the vibrator applies vibration).
Regarding claims 14-15, the modified Mizoi device discloses everything as claimed including the vibrators (see figs. 1-2 of Sleichter, III) and the warming unit (see figs. 1-2 of Alionte) being disposed in the seat back of the seat (see fig. 1 of Sleichter, III); but is silent with regard to the warming unit being disposed above the vibrator in the seat
However, Sleichter, III teaches that vibrators 12 are positioned below a warming unit (defined by heater 16B, see fig. 1) that is bonded to an upper cushion member 21, see figs. 1-2 and col. 5 lines 33-37 of Sleichter, III. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mizoi warming unit to be disposed above the vibrators, as taught by Sleichter, III, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Regarding claim 16, the modified Mizoi device discloses everything as claimed including that the operating unit includes a plurality of operating units, see fig. 29 of Mizoi, and discloses the warming unit, see fig. 1-2 of Alionte, but does not explicitly disclose that the warming unit is disposed between the plurality of operating units in the seat. 
However, Sleichter, III teaches that a similar seat 15 (see fig. 1) includes a warming unit (defined by heater 16B, see fig. 1) disposed between the plurality of operating units (defined by vibrators 12, see fig. 1) in the seat 15, see col. 5 lines 38-49. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mizoi warming unit to be disposed between the plurality of operating units, as taught by Sleichter, III, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Regarding claim 21, the modified Mizoi method discloses that the condition correction unit further comprises a vibrator configured to apply vibrations to another predetermined part of the body of the seated person seated in the seat, the method further comprising: controlling, by the processing execution unit, the warming unit to warm the predetermined part of the body of the seated person before controlling the vibrator to apply a vibration to the predetermined part of the body of the seated person, as recited in the rejection of claim 11 above.
Regarding claim 24, the modified Mizoi method discloses that the warming unit is disposed above the vibrator in the seat, as recited in the rejection of claim 14 above.
Regarding claim 25, the modified Mizoi method discloses that the warming unit and the vibrator are provided in a seat back of the seat, and wherein the warming unit is disposed above the vibrator in the seat, as recited in the rejection of claim 15 above.
Regarding claim 26, the modified Mizoi method discloses that the operating unit includes a plurality of operating units (as disclosed by Mizoi), and wherein the warming unit is disposed between the plurality of operating units in the seat (as taught by Sleichter, III) as recited in the rejection of claim 26 above.
Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoi and Alionte as applied to claims 1 and 20 above, and further in view of Min (2016/0113583 A1).
Regarding claim 18, the modified Mizoi device discloses everything as claimed comprising: a terminal (defined by a panel having an operation screen, see fig. 45 and page 33 lines 18-29 of Mizoi) having a monitor screen (see fig. 45 of Mizoi) for displaying the information on the monitor screen (see fig. 45 and page 33 lines 18-29 of Mizoi), wherein the information is based on two measurement values to be compared as information on a degree of posture improvement to the terminal and display the information on the monitor screen (the display presents the bending state of the skeleton at each time before and after the execution of the previous correction processing, where the bending state before execution of the correction processing is a first measurement and the bending state after execution of the correction processing is a second measurement, see page 33 lines 18-29 of Mizoi).
The modified Mizoi device dose not explicitly disclose an information display unit configured to transmit information to the terminal.
However, Min teaches a similar condition correction device (see fig. 2) includes an information display unit (defined by monitoring unit 300, see fig. 1) configured to receive data from a processing execution unit (defined by control unit 200, see fig. 1) and to transmit information to a terminal to be displayed to the user, see para. [0026]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mizoi processing execution unit and terminal to include an information display unit, as taught by Min, for the purpose of a dedicated hardware component for processing data to be displayed to the user, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Regarding claim 28, the modified Mizoi method discloses the condition correction unit further comprises an information display unit (as taught by Min) configured to transmit information to a terminal having a monitor screen and display the information on the monitor screen (as disclosed by Mizoi and as taught by Min), the method further comprising: transmitting, by the information display unit, information based on two measurement values to be compared as information on a degree of posture improvement to the terminal, and displaying the information on the monitor screen (as disclosed by Mizoi), as recited in the rejection of claim 28 above.
Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoi and Alionte as applied to claims 1 and 20 above, and further in view of Müller et al. (9,511,646 B2).
Regarding claim 19, the modified Mizoi device discloses everything as claimed including the seat having a backrest and bottom seat, see fig. 29 of Mizoi, and the warming unit disposed on a back of the seat, see figs. 1-2 of Alionte, but is silent with regard to a weight sensor for measuring a seated condition of the seated person.
However, Müller teaches a similar seat (defined by seat bottom 11 and a backrest 12, see fig. 1) include a weight sensor (defined by occupant detection sensor 16, see fig. 1) for measuring a seated condition of the seated person, see col. 7 lines 50-67. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mizoi bottom seat and processing execution unit with the addition of a weight sensor, as taught by Müller, to be able to allow the processing execution unit to be able to determine if the user is seated, see col. 7 line 67 of Müller.
The modified Mizoi device discloses that the warming unit is disposed above and at a rear of the weight sensor in the seat (the warming unit, as taught by Alionte, is shown to be at a back of the seat, see figs. 1-2 of Alionte, such that it is above and at a rear of the weight sensor, see fig. 1 of Müller).
Regarding claim 29, the modified Mizoi method discloses the condition correction unit further comprises a weight sensor for measuring a seated condition of the seated person, and wherein the warming unit is disposed above and at a rear of the weight sensor in the seat, as recited in the rejection of claim 29 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hotary et al. (2012/0086249 A1), Walsh et al. (2011/0275939 A1), Hu (2016/0089059 A1), Tago et al. (2010/0198120 A1) and Malerba (7,334,839 B1) are cited to show condition correction units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785